Title: To James Madison from Barnett Boling, 17 September 1815
From: Boling, Barnett
To: Madison, James


                    
                        Honerable Sir.
                        17th September 1815 Fort Washington
                    
                    My Sittuation compels me to troble your honer with a few lines hombley beging your atention there unto. Sir I hope your goodness will forgave

me if there be any impropriety in making application to you in a case of this Sort. Sir I am So unhapy & have been treated with Such injustice that I am abligd to look up to you for protection—in time of the war on the fifth of May 1814—I went forward and ofered my Services to inlist during the war, but the officer to whome I aplied Said I had beter inlist for five years or during the war—he said if I inlisted that way—if the war Should end at any time I Should be dischargd. I did not wish to be a soldier in a peace astablishment but felt wiling to render my Services on behalf of my country when in time of danger—but it apears though peace is made I Still have to Serve—and our wages reduced also. Sir I have a dear helpless famiely who are suffering in a distant country for my asistance—at least forehundred & fifty miles from me. Sir in this case if you will be so good as to take consideration in this my case and releave me from the armey I will willingly gave up all claims against the united Stats whatever—my wife and two little children are in a straing country far distant from any relation and I have been informed by a leter from my wife that times are very harde in that country and the thaughte of my famielys Suffering is a heart hurting thing to me—it apears there is more men in the service then is wanting young men who have no charge are continuely geting dischargd and I hope and flater myself sir you will take my case in consideration and have me dischargd it is all I crave.
                    Sir I conclude resigning my case to your discretion. I am Sir you most humble Soldier &c
                    
                        Barnett Bolinga private of10th U.S infantryat fort Washington
                    
                